As filed with the Securities and Exchange Commission on November 07, 2007 Registration No.333-131540 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-effective Amendment No. 1 to FormS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BroadVision, Inc. (Exact name of Registrant as specified in its charter) Delaware 7371 94-3184303 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code number) (I.R.S. Employer Identification Number) 1600 Seaport Boulevard, Suite 550 North Building Redwood City, CA 94063 (650) 331-1000 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Pehong Chen President, Chief Executive Officerand Interim Chief Financial Officer BroadVision, Inc. 1600 Seaport Boulevard, Suite 550 North Building Redwood City, CA 94063 (650) 331-1000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kenneth L. Guernsey Peter H. Werner Cooley Godward Kronish llp 101 California St., Fifth Floor SanFrancisco, California 94111 (415) 693-2000 Approximate date of commencement of proposed sale to the public:This post−effective amendment deregisters those securities that remain unsold hereunder as of the effective date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. DEREGISTRATION OF SECURITIES BroadVision, Inc., a Delaware corporation ("BroadVision"), filed a Registration Statement on Form S-1 on February 3, 2006 (Registration No.333-131540), as amended by Amendment No.1 thereto filed on August 15, 2006, Amendment No.2 thereto filed on October 4, 2006 and Amendment No.3 thereto filed on October 20, 2006 (as thereby amended, the "Registration Statement"), to register the sale of 177,890,071 shares of the BroadVision common stock underlying the rights distributed to stockholders and certain holders of warrants. The Registration Statement was declared effective by the Securities and Exchange Commission on October 20, 2006. 36,379,704 shares of common stock were sold under the Registration Statement. The offering contemplated by the Registration Statement has terminated. BroadVision is filing this Post-Effective Amendment No.1 to deregister 141,510,367 shares of common stock that remain unsold under the Registration Statement as of the date of filing of this Post-Effective Amendment No.1. The Registration Statement is hereby amended, as appropriate, to reflect the deregistration of such shares. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Redwood City, State of California on the 7th day of November, 2007. BROADVISION, INC. By: /s/ Pehong Chen Pehong Chen Chairman, Chief Executive Officer, President and Interim Chief Financial Officer Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Pehong Chen Chairman of the Board, Chief Executive Officer and President November 07, 2007 Pehong Chen (Principal Executive Officer) /s/ Pehong Chen Chief Financial Officer November 07, 2007 Pehong Chen (Principal Financial and Accounting Officer) * JamesD. Dixon Director November 07, 2007 * Robert Lee Director November 07, 2007 /s/ François Stieger François Stieger Director November 07, 2007 *By:/s/ Pehong Chen Attorney-in-Fact
